Citation Nr: 1017473	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-17 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1942 to February 
1946 and from August 1950 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 2004 rating decision of 
the Portland, Oregon, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in June 2009.  The transcript 
of the proceeding is associated with the claims file.  

In September 2009, the Board remanded the Veteran's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no evidence of any complaints or notations 
related to the cervical spine in the service treatment 
records and the most probative evidence of record indicates 
that the cervical spine disability is not causally related to 
active service or any incident therein.  




CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was 
provided with a VCAA notification letter in June 2004, prior 
to the initial unfavorable AOJ decision issued in December 
2004.  

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection.  The RO also explained 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the Veteran was not provided 
notification regarding the assignment of disability ratings 
and effective dates prior to the initial adjudication of the 
claim in December 2004.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the Veteran was provided a 
notification letter in July 2006, explaining how disability 
ratings and effective dates are assigned.  The Veteran's 
claim was readjudicated by the April 2008 supplemental 
statement of the case (SSOC) and, therefore, any timing error 
has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  

In sum, the Veteran has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
all pertinent provisions.  As such, the Board concludes that 
no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, the 
Veteran's service treatment records are associated with the 
claims file, as well as all relevant private and VA treatment 
records.  In accordance with the September 2009 remand 
directives, the Veteran was afforded a VA examination in 
December 2009.  Concerning this, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board 
acknowledges that the December 2009 VA examiner could not 
provide an opinion without speculation.  The opinion is 
nevertheless deemed probative as it is factually accurate, 
fully articulated, and provides sound reasoning for the 
conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007), see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Therefore, the Board finds that the examination is 
adequate.  

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.	Service Connection

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2009).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran contends that he injured his neck 
when performing training exercises during service.  
Specifically, the Veteran stated that he performed tumbling 
and landed on the mat with a cracking sound in his neck and 
felt pain on the base of his head and neck.  He stated that 
he did not receive any medical attention, but over time, the 
neck has stiffened and developed associated discomfort.  In 
addition, he stated that after a November 2001 motor vehicle 
accident, the base of the neck was stiffer with dull pain.  

Initially, the Board recognizes that the Veteran has a 
current disability.  The December 2009 VA examination report 
includes an impression of degenerative arthritic changes of 
the cervical spine.  

The Board acknowledges the Veteran's contentions that he is a 
combat veteran and, therefore, he should be awarded service 
connection for his disability.  While the Board recognizes 
the Veteran's service in combat operations, the Veteran is 
not asserting a combat-related injury.  Therefore, the 
provisions of 38 U.S.C.A.              § 1154(b) (West 2002) 
are not applicable.  Turning to the service treatment 
records, there is no evidence or documentation with respect 
to a cervical spine injury.  The separation examination 
report from the Veteran's first period of active service, 
dated in January 1946, noted that the Veteran was physically 
qualified for release from active duty.  It was noted that 
his health had not been adversely affected by the present 
tour of active duty.  With respect to the Veteran's second 
period of active service, the February 1953 separation 
examination report shows that the Veteran's head, face, neck, 
and scalp were clinically evaluated as normal.  The Veteran's 
spine was also clinically evaluated as normal.  The report is 
negative for any notation or documentation related to the 
Veteran's cervical spine.  In the February 1953 report of 
medical history, the Veteran checked no as to having 
experienced any bone, joint, or other deformity and checked 
no as to having experienced any arthritis.  

Shortly after separation from active service, the Veteran 
underwent a quadrennial examination in September 1955.  The 
examination report shows that the Veteran's head, face, neck, 
and scalp were clinically evaluated as normal.  The Veteran's 
spine was also clinically evaluated as normal.  The report is 
absent for any documentation or notation related to the 
cervical spine.  The September 1955 report of medical history 
reveals that the Veteran checked no as to having experienced 
any arthritis or bone, joint, or other deformity.  He did not 
report any problems with respect to his cervical spine.  

Moreover, there is no evidence of any medical treatment for 
the Veteran's cervical spine until 2001.  In fact, the 
Veteran's first complaints of a cervical spine condition were 
documented after the Veteran sustained an injury to his 
cervical spine during a motor vehicle accident in November 
2001.  Thus, the first complaints of a cervical spine 
condition are noted in 2001, more than 45 years after the 
Veteran's separation from active service.  The Board finds 
this gap in time significant and it weighs against the 
existence of a link between his current cervical spine 
disability and his time in service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).

The Board recognizes that the medical evidence of record is 
conflicting as to the etiology of the Veteran's cervical 
spine disability.  

In the March 2005 private treatment record, the Veteran 
reported that he had an injury to his cervical spine while 
involved in simulated war training.  The Veteran stated that 
he noticed some discomfort and that over the years, since his 
injury, he complained of increasing stiffness and limited 
range of motion of the cervical spine.  Dr. A.B. noted that 
following the injury in January of 1943, the Veteran sought 
no medical attention regarding his neck injury.  In November 
2001, the Veteran was involved in a high speed motor vehicle 
accident and suffered an injury.  The radiographs of the 
cervical spine revealed a fusion of C6-7 as well as multiple 
degenerative changes throughout the cervical spine.  The 
examiner noted that the degenerative changes identified in 
the Veteran's cervical spine were rather marked, but not 
particularly unusual for an active 87 year old white male.  
Undoubtedly, the cervical spine fusion at C6-7 was 
symptomatic in nature and possibly related to the Veteran's 
cervical spine trauma of January 1943.  

In contrast, the Veteran was afforded a VA examination in 
December 2009.  The examiner reviewed the medical history and 
took account of the Veteran's statements.  The Veteran 
reported that in December 1942, he was in a radar lab and 
suffered an accident and experienced neck pain for the next 
couple of weeks.  Several months later, the Veteran stated 
that he was in training and took a tumble and developed 
sudden neck pain.  He stated that at the time of discharge in 
1946, he had pain in his neck.  He then reported that he had 
an accident in 2001 and has had increased neck pain since 
that time.  The examiner stated that with the currently 
available information, he was unable to find military records 
or reports of neck pain or neck problems before the Veteran 
reported this to his orthopedic surgeon in 2005.  The Veteran 
gave a verbal history of having soreness in his neck since 
1942, and as likely as not had exertional strains in the past 
during and after his military service.  The reported changes 
on his cervical spine x-ray reported were primarily 
degenerative in nature and more likely than not occurred over 
a number of years before 2005, but with the currently 
available information, it would be speculation to attribute 
the x-ray changes specifically to events and injuries during 
military service.  

In reviewing the evidence, the Board finds that the December 
2009 VA examiner's opinion is more probative than Dr. A.B.'s 
opinion.  As held by the Court, the credibility and weight to 
be attached to a medical opinion is within the province of 
the Board.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when VA gives an adequate 
statement of reasons and bases).  While the VA examiner could 
not provide an opinion without speculation, the examiner 
provided a complete rationale for his conclusion.  
Specifically, he cited the lack of treatment for or any 
diagnosis of a cervical spine disability during service along 
with the length of time following service before he sought 
treatment for a cervical spine condition.  Furthermore, the 
VA examiner noted that the MRI findings were degenerative in 
nature and more likely occurred over a number of years, but 
was unable to relate it to any event during the Veteran's 
military service.  Thus, the Board finds the December 2009 VA 
examination report constitutes negative evidence which weighs 
against the Veteran's claim.  In contrast, Dr. A.B.'s opinion 
did not account for the absence of any treatment or 
documentation of a cervical spine injury during active 
service or the absence of medical evidence for more than 45 
years after separation from military service.  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects 'clinical data or other rationale to 
support his opinion.'  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Furthermore, Dr. A.B. opined that the Veteran's 
cervical spine fusion was "possibly" related to the January 
1943 training injury.  Dr. A.B.'s opinion, including the use 
of the term "possibly," leaves open the possibility that 
the service activities may not have played any role in the 
development of the Veteran's cervical spine disability.  
Therefore, such an opinion is speculative and does not 
provide an adequate basis to allow a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim), see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was 'possibly' suffering from 
schizophrenia deemed speculative).  In this case, based on 
the foregoing, the Board attaches greater probative weight to 
the opinion from the December 2009 VA examiner who had the 
benefit and review of all pertinent medical records and who 
provided a thorough rationale supported by the record.  Since 
service connection may not be based on a resort to pure 
speculation or even remote possibility, the Board concludes 
that the preponderance of the evidence is against a grant of 
service connection for a cervical spine disability.  See 
Obert, supra, see also 38 C.F.R.           § 3.102.  

The Board recognizes the Veteran's statements that his 
current cervical spine disability is related to active 
service.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.                38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, in this case, the Veteran is not 
providing statements related to a simple diagnosis or 
symptomatology, but is instead rendering an opinion as to the 
etiology of his cervical spine disability.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Consequently, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.  

The Board acknowledges that the Veteran stated that he 
injured his neck during active service and it has continued 
to be painful until the present.  See hearing transcript.  As 
noted above, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  However, that same lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, to establish continuity for a cervical 
spine disability, supporting medical evidence of continuity 
of symptomatology is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-121 (1999) (there must be medical evidence on 
file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent).  Such evidence is lacking in this 
case.  The service treatment records are completely absent 
for any notation or documentation related to the Veteran's 
cervical spine.  As noted above, the Veteran's spine was 
clinically evaluated as normal upon separation from service 
in February 1953 and the Veteran's spine was clinically 
evaluated as normal several years after separation from 
active service in a September 1955 quadrennial examination 
report.  In addition, there is no evidence of a cervical 
spine disability until 2001, more than 45 years after the 
Veteran's separation from active service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997) (in rendering a determination 
on the merits of a claim, the lack of evidence of treatment 
may bear on the credibility of the evidence of continuity).  
Therefore, any contentions by the Veteran that he experienced 
a cervical spine disability since active service are not 
credible in light of the negative findings of any disability 
during service and the lack of objective evidence of any such 
symptomatology for decades after service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
Veteran).  Accordingly, service connection cannot be 
established by continuity of symptomatology.

Lastly, the Board notes that where a Veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
thou0gh there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  There is no evidence that the Veteran had a 
diagnosis of arthritis within the first post-service year or 
for many years thereafter.  Therefore, service connection on 
a presumptive basis is not warranted.

In sum, while the Veteran has a current disability of the 
cervical spine, the most probative medical evidence weighs 
against service connection.  Moreover, there was no evidence 
of any cervical spine condition during active service or for 
many years thereafter.  The Board has considered the benefit 
of the doubt doctrine; however, the preponderance of the 
evidence is against a grant of service connection for a 
cervical spine disability.  Thus, the benefit of the doubt 
doctrine is not applicable in the instant appeal and the 
claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


